
	

113 HR 3069 IH: Shield Our Streets Act of 2013
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3069
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2013
			Mr. Conyers (for
			 himself, Mr. Scott of Virginia,
			 Mr. Cohen,
			 Mr. Johnson of Georgia, and
			 Mr. Peters of Michigan) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To improve public safety through increased law
		  enforcement presence and enhanced public safety equipment and programs, and for
		  other purposes.
	
	
		1.Short title;
			 Definitions
			(a)Short
			 titleThis Act may be cited
			 as the Shield Our Streets Act of
			 2013.
			(b)DefinitionsIn this Act:
				(1)Elevated need
			 localityThe term elevated need locality means a
			 county or other unit of local government that is not part of a county
			 that—
					(A)has a violent
			 crime rate at or above the national average, as determined by the Federal
			 Bureau of Investigation; and
					(B)has, during the
			 most recent 5-year period, had budget reductions.
					(2)Unit of local
			 governmentThe term unit of local government has the
			 meaning given such term in section 901 of title I of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3791).
				2.Shield Police
			 Hiring Grants
			(a)In
			 generalThe Attorney General
			 is authorized to carry out a program, through the Office of Community Oriented
			 Policing Services, to award grants to eligible local law enforcement agencies
			 to assist such agencies with hiring and rehiring career law enforcement
			 officers in accordance with this section.
			(b)Eligible local
			 law enforcement agenciesFor
			 the purposes of this section, an eligible local law enforcement
			 agency is a local law enforcement agency that has jurisdiction over all
			 or part of an elevated need locality.
			(c)Use of
			 fundsGrant funds awarded
			 under this section shall be used by an eligible local law enforcement agency
			 to—
				(1)hire and train new career law enforcement
			 officers for deployment in the jurisdiction of the agency; or
				(2)rehire career law
			 enforcement officers who have been laid off as a result of Federal, State, or
			 local budget reductions.
				(d)Grant
			 periodEach grant awarded under this section shall be for a
			 period of 3 years and may be extended or renewed for an additional 2-year
			 period at the discretion of the Attorney General.
			(e)Technical
			 assistanceThe Attorney
			 General shall provide technical assistance to eligible local law enforcement
			 agencies during the application process and while such agencies are carrying
			 out grants under this section.
			(f)No matching
			 requirementAn eligible local law enforcement agency receiving a
			 grant under this section shall not be required to provide any portion of the
			 costs, in cash or in-kind, of the activities carried out with such grant from
			 non-Federal funds.
			(g)Authorization of
			 appropriationsIn addition to any other funds authorized to be
			 appropriated for hiring and rehiring local law enforcement officers, there are
			 authorized to be appropriated to carry out this section $100,000,000 for each
			 of the fiscal years 2014 through 2019.
			3.Shield Public
			 Safety Enhancement Grants
			(a)In
			 generalThe Attorney General
			 is authorized to carry out a program to award grants to eligible organizations
			 to enhance public safety through the activities described in
			 subsection (c).
			(b)Eligible
			 organizationsFor the
			 purposes of this section, an eligible organization is—
				(1)a unit of local government that has
			 jurisdiction over all or part of an elevated need locality; or
				(2)a nonprofit organization that operates in
			 one or more elevated need localities.
				(c)Authorized
			 activitiesGrant funds
			 awarded under this section shall be used as follows:
				(1)With respect to an
			 eligible organization described in
			 subsection (b)(1), to enhance public
			 safety in the jurisdiction of the organization. Such enhancement may
			 include—
					(A)purchasing public safety equipment;
					(B)funding public
			 safety programs;
					(C)making
			 infrastructure improvements for the purpose of enhancing public safety;
					(D)purchasing and
			 installing street lights and other lights to deter crime;
					(E)funding activities related to crime labs;
			 and
					(F)funding public
			 defender programs.
					(2)With respect to an eligible organization
			 described in
			 subsection (b)(2), to carry out programs
			 designed to reduce crime in one or more of the counties or cities under
			 subsection (b)(2).
				(d)Grant
			 periodEach grant awarded under this section shall be for a
			 period of one year and may be extended or renewed for an additional period at
			 the discretion of the Attorney General.
			(e)Technical
			 assistanceThe Attorney
			 General shall provide technical assistance to eligible organizations during the
			 application process and while such organizations are carrying out grants under
			 this section.
			(f)No matching
			 requirementAn eligible organization receiving a grant under this
			 section shall not be required to provide any portion of the costs, in cash or
			 in-kind, of the activities carried out with such grant from non-Federal
			 funds.
			(g)Authorization of
			 appropriationsIn addition to any other funds authorized to be
			 appropriated for public safety enhancement by eligible organizations, there are
			 authorized to be appropriated to carry out this section $100,000,000 for each
			 of the fiscal years 2014 through 2019.
			
